ML LIFE INSURANCE COMPANY OF NEW YORK ML of New York Variable Life Separate Account II Supplement Dated May 1, 2010 to the Prospectuses For INVESTOR LIFE (Dated May1, 2001) INVESTOR LIFE PLUS (Dated May1, 2001) Please note the following changes: Name Change: Subject to regulatory approval, on or about July 1, 2ife Insurance Company of New York will change its name to: Transamerica Advisors Life Insurance Company of New York.Upon approval of the name change, all references in your respective prospectus(es) to Merrill Lynch Life Insurance Company should be changed to: Transamerica Advisors Life Insurance
